DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on August 10, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/21/2021 has been considered by the examiner.

Drawings
4.	The drawings were received on April 7, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 7, 13-15, 19 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Clavette et al (US 2018/0351452) in view of Fujiwara et al (US 2010/0253431).
Regarding claim 1, Clavette et al discloses a power supply (Fig. 1, power supply 100) comprising: 
 	a voltage converter (Fig. 1, power phase circuitry 170) to produce an output voltage (Fig. 1, output voltage outputted from power phase circuitry 170) to power a load (Fig. 1, load 118);  
 	5a floor reference voltage generator (Figs. 1 and 2, reference voltage generator circuit 110) (note that Figure 2 is related to Figure 1 since Figure 2 discloses an embodiment of the circuits of Figure 1. See paragraph [0037])) operative to generate a floor reference voltage (Figs. 1 and 2, varying reference voltage 115) that varies as a function of the output voltage (Figs. 1 and 2, output voltage feedback 192); and 
 	a controller (Fig. 1, phase control circuitry 160) to produce control output (Fig. 1, control output 165) to control the voltage converter (Fig. 1, power phase circuitry 170) as a function of the floor reference voltage (Figs. 1 and 2, varying reference voltage 115) and the output voltage (Figs. 1 and 2, output voltage feedback 192).
 	Clavette et al fails to explicitly disclose a floor reference voltage generator operative to generate a floor reference voltage a setting of an adjustable resistor-capacitor path in the floor reference voltage generator. 
 	However, Fujiwara et al discloses a floor reference voltage generator (Fig. 1, circuit of pmos transistors PM1-PM2, nmos transistors NM1-NM3, variable resistor 13, capacitor Cc, Iout monitor 11, and bias voltage generation circuit 12) operative to generate a floor reference voltage (Fig. 1, output signal on node N1) a setting of an adjustable resistor-capacitor path (Fig. 1, circuit of variable resistor 13 and capacitor Cc) in the floor reference voltage generator (Fig. 1, circuit of pmos transistors PM1-PM2, nmos transistors NM1-NM3, variable resistor 13, capacitor Cc, Iout monitor 11, and bias voltage generation circuit 12).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Clavette et al, by including an adjustable resistor-capacitor path, as taught by Fujiwara et al, in order to obtain a circuit with improved stabilization and reduced oscillation and phase margin dependence.
 	Regarding claim 2, Clavette et al further discloses a ramp voltage generator (Figs. 1 and 2, ramp generator circuit 120) operative to produce a ramp voltage (Fig. 1, output signal outputted from the ramp generator circuit 120), the ramp voltage (Fig. 1, output signal outputted from the ramp generator circuit 120) being offset by the floor reference voltage (Figs. 1 and 2, varying reference voltage 115); and 
 	wherein the controller (Fig. 1, phase control circuitry 160) is operative to produce the control output (Fig. 1, control output 165) based on a 15comparison of the output voltage (Figs. 1 and 2, output voltage feedback 192) to the offset ramp voltage (Fig. 1, output signal outputted from the ramp generator circuit 120).
 	Regarding claim 3, Clavette et al discloses wherein the floor reference voltage generator (Figs. 1 and 2, reference voltage generator circuit 110) includes a floor reference voltage amplifier (Fig. 2, transconductance amplifier 210) operative to produce the floor reference voltage (Figs. 1 and 2, varying reference voltage 115).
 	Clavette et al fails to explicitly disclose wherein the adjustable resistor-capacitor path is disposed in a feedback path of the 20floor reference voltage amplifier.
 	However, Fujiwara et al discloses wherein the adjustable resistor-capacitor path (Fig. 1, circuit of variable resistor 13 and capacitor Cc) is disposed in a feedback path (Fig. 1, path including node N2) of a 20floor reference voltage amplifier (Fig. 1, circuit of pmos transistors PM1-PM2 and nmos transistors NM1-NM3).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Clavette et al, by including an adjustable resistor-capacitor path, as taught by Fujiwara et al, in order to obtain a circuit with improved stabilization and reduced oscillation and phase margin dependence.
 	Regarding claim 7, Clavette et al fails to explicitly disclose wherein the adjustable resistor-capacitor path controls a phase response associated with the adjustable resistor-capacitor path.
 	However, Fujiwara et al discloses wherein the adjustable resistor-capacitor path (Fig. 1, circuit of variable resistor 13 and capacitor Cc) controls a phase response (i.e. phase margin or compensation. See paragraphs [0004]) associated with the floor reference voltage generator (Fig. 1, circuit of pmos transistors PM1-PM2, nmos transistors NM1-NM3, variable resistor 13, capacitor Cc, Iout monitor 11, and bias voltage generation circuit 12) (i.e. phase margin or compensation of the variable resistor 13 and capacitor Cc). 
	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Clavette et al, by including an adjustable resistor-capacitor path, as taught by Fujiwara et al, in order to obtain a circuit with improved stabilization and reduced oscillation and phase margin dependence.
 	Regarding claim 13, Clavette et al discloses a method comprising: 
 	producing an output voltage (Fig. 1, output voltage outputted from power phase circuitry 170) to power a load (Fig. 1, load 118);  
 	via 5a floor reference voltage generator (Figs. 1 and 2, reference voltage generator circuit 110) (note that Figure 2 is related to Figure 1 since Figure 2 discloses an embodiment of the circuits of Figure 1. See paragraph [0037])), generating a floor reference voltage (Figs. 1 and 2, varying reference voltage 115) that varies as a function of the output voltage (Figs. 1 and 2, output voltage feedback 192); and 
 	producing control output (Fig. 1, control output 165) to control the voltage converter (Fig. 1, power phase circuitry 170) as a function of the floor reference voltage (Figs. 1 and 2, varying reference voltage 115) and the output voltage (Figs. 1 and 2, output voltage feedback 192).
 	Clavette et al fails to explicitly disclose via a floor reference voltage generator, generating a floor reference voltage depending on a setting of an adjustable resistor-capacitor path. 
 	However, Fujiwara et al discloses via floor a reference voltage generator (Fig. 1, circuit of pmos transistors PM1-PM2, nmos transistors NM1-NM3, variable resistor 13, capacitor Cc, Iout monitor 11, and bias voltage generation circuit 12), generating a floor reference voltage (Fig. 1, output signal on node N1) depending on a setting of an adjustable resistor-capacitor path (Fig. 1, circuit of variable resistor 13 and capacitor Cc).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Clavette et al, by including an adjustable resistor-capacitor path, as taught by Fujiwara et al, in order to obtain a method with improved stabilization and reduced oscillation and phase margin dependence.
 	Regarding claim 14, Clavette et al further discloses producing a ramp voltage (Fig. 1, output signal outputted from the ramp generator circuit 120), the ramp voltage (Fig. 1, output signal outputted from the ramp generator circuit 120) being offset by the floor reference voltage (Figs. 1 and 2, varying reference voltage 115); and 
 	wherein producing the control output (Fig. 1, control output 165) includes producing the control output (Fig. 1, control output 165) based on a 15comparison of the output voltage (Figs. 1 and 2, output voltage feedback 192) to the offset ramp voltage (Fig. 1, output signal outputted from the ramp generator circuit 120).
 	Regarding claim 15, Clavette et al fails to disclose receiving a control signal; and 25via the control signal, controlling the setting of the adjustable resistor-capacitor path, the adjustable resistor-capacitor path disposed in a feedback path of the floor reference voltage amplifier.
 	However, Fujiwara et al discloses receiving a control signal (Fig. 1, output signal outputted from bias voltage generation circuit 12); and 25via the control signal (Fig. 1, output signal outputted from bias voltage generation circuit 12), controlling a setting of an adjustable resistor-capacitor path (Fig. 1, circuit of variable resistor 13 and capacitor Cc), the adjustable resistor-capacitor path (Fig. 1, circuit of variable resistor 13 and capacitor Cc) disposed in a feedback path (Fig. 1, path including node N2) of a floor reference voltage amplifier (Fig. 1, circuit of pmos transistors PM1-PM2 and nmos transistors NM1-NM3).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Clavette et al, by including a control signal and an adjustable resistor-capacitor path, as taught by Fujiwara et al, in order to obtain a method with improved stabilization and reduced oscillation and phase margin dependence.
 	Regarding claim 19, Clavette et al fails to explicitly disclose wherein the setting of the adjustable resistor-capacitor path controls a phase response associated with the floor reference voltage generator.
 	However, Fujiwara et al discloses wherein the setting of an adjustable resistor-capacitor path (Fig. 1, circuit of variable resistor 13 and capacitor Cc) controls a phase response (i.e. phase margin or compensation. See paragraphs [0004]) associated with a floor reference voltage generator (Fig. 1, circuit of pmos transistors PM1-PM2, nmos transistors NM1-NM3, variable resistor 13, capacitor Cc, Iout monitor 11, and bias voltage generation circuit 12).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the method of Clavette et al, by including an adjustable resistor-capacitor path, as taught by Fujiwara et al, in order to obtain a method with improved stabilization and reduced oscillation and phase margin dependence.
	Regarding claim 25, Clavette et al discloses a computer-readable storage hardware (Fig. 9, computer readable storage medium 912 of computer system 900) having instructions (Fig. 9, instructions and/or data used by the control application 140-1) stored thereon (See paragraphs [0116] and [0118]), the instructions (Fig. 9, instructions and/or data used by the control application 140-1), when carried out by computer processor hardware (Fig. 9, processor 913 of computer system 900) (i.e. control application 140-1 is executed by processor 913. See paragraph [0120]), cause the computer processor hardware (Fig. 9, control application 140-1 of processor 913 of computer system 900) to:
 	produce an output voltage (Fig. 1, output voltage outputted from power phase circuitry 170) (note that Figure 9 is related to Figure 1 since Figure 9 discloses control application 140-1 which performs the operations described of Figure 1, including the same operations of controller circuitry 140 of Figure 1. See paragraph [0118]) to power a load (Fig. 1, load 118);  
  	5generate a floor reference voltage (Figs. 1 and 2, varying reference voltage 115) (note that Figure 2 is related to Figure 1 since Figure 2 discloses an embodiment of the circuits of Figure 1. See paragraph [0037])) that varies as a function of the output voltage (Figs. 1 and 2, output voltage feedback 192); and 
 	produce control output (Fig. 1, control output 165) to control the voltage converter (Fig. 1, power phase circuitry 170) as a function of the floor reference voltage (Figs. 1 and 2, varying reference voltage 115) and the output voltage (Figs. 1 and 2, output voltage feedback 192).
 	Clavette et al fails to explicitly disclose generating a floor reference voltage a setting of an adjustable resistor-capacitor path. 
 	However, Fujiwara et al discloses generating a floor reference voltage (Fig. 1, output signal on node N1) a setting of an adjustable resistor-capacitor path (Fig. 1, circuit of variable resistor 13 and capacitor Cc).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Clavette et al, by including an adjustable resistor-capacitor path, as taught by Fujiwara et al, in order to obtain a circuit with improved stabilization and reduced oscillation and phase margin dependence.
 	Regarding claim 26, Clavette et al further discloses a system comprising:  
 	 	20a circuit substrate (i.e. integrated circuit of perforated circuit board) (See paragraphs [0024]-[0025]); and 
 	 	the power supply (Fig. 1, power supply 100) of claim 1, the power supply (Fig. 1, power supply 100) fabricated on the circuit substrate (i.e. integrated circuit of perforated circuit board).
 	Regarding claim 27, Clavette et al further discloses a method comprising:  
 	 	receiving 20a circuit substrate (i.e. integrated circuit of perforated circuit board) (See paragraphs [0024]-[0025]); and 
 	 	fabricating the power supply (Fig. 1, power supply 100) of claim 1 on the circuit substrate (i.e. integrated circuit of perforated circuit board).
 	Regarding claim 28, Clavette et al fails to explicitly disclose wherein the setting of the adjustable resistor-capacitor path is automatically tuned by a digital state machine based on at least one of: i) a selected switching frequency of operating the voltage converter, ii) an output current of the voltage converter, and iii) a measured temperature.
 	However, Fujiwara et al discloses wherein a setting of an adjustable resistor-capacitor path (Fig. 1, circuit of variable resistor 13 and capacitor Cc) is automatically tuned by a digital state machine (Fig. 1, circuit of Iout monitor 11 and bias voltage generation circuit 12) based on at least one of: i) a selected switching frequency of operating a voltage converter, ii) an output current (Fig. 1, output current Iout via pmos transistor PM3) of the voltage converter (Fig. 1, circuit of pmos transistor PM3 and resistors Rf and Rs) (See paragraph [0041]), and iii) a measured temperature.
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Clavette et al, by including an adjustable resistor-capacitor path, as taught by Fujiwara et al, in order to obtain a circuit with improved stabilization and reduced oscillation and phase margin dependence.

Allowable Subject Matter
7.	Claims 4-6, 8-12, 16-18, 20-24 and 29-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power supply, 
wherein the adjustable resistor-capacitor path is operative to control an AC (Alternating Current) gain of the floor reference voltage amplifier.

Regarding claim 5, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply, 
 	wherein the reference voltage generator includes a floor reference voltage amplifier operative to produce the floor reference voltage; 
 	wherein the adjustable resistor-capacitor path is disposed in a circuit path between an output of a sense amplifier stage and an input of the floor reference voltage amplifier; and Docket No.: 2019P51333US -27-
 	wherein the sense amplifier stage is operative to input an error voltage signal into the circuit path to the floor reference voltage amplifier.

Regarding claim 6, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power supply, 
wherein the adjustable resistor-capacitor path provides a 5setting of a zero associated with the floor reference voltage generator.

Regarding claim 8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply, 
 	wherein the adjustable resistor-capacitor path includes a capacitor ladder, the power supply further comprising: 
 	a controller operative to control a capacitance of the capacitor ladder to a desired capacitance setting.

Regarding claim 9, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply, 
 	wherein the adjustable resistor-capacitor path includes a resistor ladder, the power supply further comprising: 
 	a controller operative to control a resistance of the resistor ladder to a desired resistance setting.

Regarding claim 10, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power supply, 
wherein a magnitude of the floor reference voltage varies depending on an error signal derived from comparing the output voltage to a reference voltage.

Regarding claim 11, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply, 
 	wherein the adjustable resistor-capacitor path 25receives a ripple voltage and provides zero compensation to a floor reference voltage amplifier in the floor reference voltage generator.

Regarding claim 12, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply, 
 	wherein the reference voltage generator includes a floor reference voltage amplifier operative to produce the floor reference voltage; and  Docket No.: 2019P51333US -28- 
 	wherein the adjustable resistor-capacitor path is a first adjustable resistor- capacitor path disposed in a feedback path of the floor reference voltage amplifier, the first adjustable resistor-capacitor path being operative to control an AC (Alternating Current) gain of the floor reference voltage amplifier, the power supply further 5comprising: 
 	a second adjustable resistor-capacitor path providing a setting of a zero associated with the floor reference voltage generator.

Regarding claim 16, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	wherein the setting of the adjustable resistor-capacitor path controls an AC (Alternating Current) gain of the floor reference voltage amplifier.

Regarding claim 17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method further comprising: 
 	inputting an error voltage signal into the adjustable resistor-capacitor path of the floor reference voltage generator.

Regarding claim 18, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	wherein the adjustable resistor-capacitor path provides a setting of a zero associated with the floor reference voltage generator.

Regarding claim 20, the prior art fails to disclose or suggest the emboldened and italicized features below:
A method, 
wherein the adjustable resistor-capacitor path includes a capacitor ladder, the method further comprising: 
 	selecting the setting of the adjustable resistor-capacitor path via control of the 15capacitor ladder to a desired capacitance.
 
Regarding claim 21, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	wherein the adjustable resistor-capacitor path includes a resistor ladder, the method further comprising: 
 	selecting the setting of the adjustable resistor-capacitor path via control of the 15resistor ladder to a desired resistance.

Regarding claim 22, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	wherein a magnitude of the floor reference voltage varies depending on an error signal derived from comparing the output voltage to a reference voltage.

Regarding claim 23, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method further comprising: 
 	receiving a ripple voltage as input to the adjustable resistor-capacitor path, the adjustable resistor-capacitor path providing zero compensation to a floor reference voltage amplifier in the floor reference voltage generator.

Regarding claim 24, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, wherein the adjustable resistor-capacitor path is a first adjustable resistor-capacitor path disposed in a feedback path of a floor reference voltage amplifier of the floor reference voltage generator, the method further comprising: 
 	via a setting applied to the first adjustable resistor-capacitor path, controlling an 5AC (Alternating Current) gain of the floor reference voltage amplifier; and 
 	via a second adjustable resistor-capacitor path in the floor reference voltage generator, controlling a setting of a zero associated with the floor reference voltage generator.

Regarding claim 29, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply, 
 	wherein the adjustable resistor-capacitor path 25provides zero compensation to a floor reference voltage amplifier in the floor reference voltage generator.

Regarding claims 30-31, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply, 
 	wherein the adjustable resistor-capacitor path is disposed between a first amplifier and a second amplifier25is sis dsa.

Regarding claim 32, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply, 
 	wherein the adjustable resistor-capacitor path 25is disposed in parallel with a resistive element.

Regarding claim 33, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply, 
 	wherein the adjustable resistor-capacitor path 25receives a ripple voltage.

Regarding claim 34, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power supply, 
wherein the adjustable resistor-capacitor path is operative to control a gain response associated with generating the floor reference voltage amplifier.

Regarding claim 35, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power supply, 
wherein the adjustable resistor-capacitor path is operative to control a phase and gain associated with the floor reference voltage amplifier.

Regarding claims 36-38, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power supply, 
 	wherein the floor reference voltage generator is configured to include a first gain path for DC signal gain and a second gain path for AC signal gain, the adjustable resistor-capacitor path providing an AC gain associated with a received signal.

Response to Arguments
9.	Applicant's arguments filed August 10, 2021 have been fully considered but they are not persuasive. 
 	On page 10 of Applicant’s Arguments and Remarks, starting in the second paragraph and continuing through page 13, Applicant argues, “Fujiwara has nothing to do with generating a floor reference voltage.” Supporting their conclusion, Applicant cites to paragraphs [0041]-[0043] and argues that, “The claimed invention operates in a fundamentally different manner than Fujiwara’s feedback of controlling an output voltage” and is exemplified by Fujiwara since, “The output voltage from the node OUT in Fujiwara is not a floor reference voltage, especially not one that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator.” 
 	Furthermore, Applicant argues that, “. . . Clavette indicates implementation of a floor reference voltage generator in which to vary a floor reference voltage. However, this has no relation to implementation of a typical feedback path to control an output voltage in Fujiwara.” From this, Applicant argues, “. . . that the combination of Clavette’s implementation of a floor reference voltage in which to vary a floor reference voltage and Fujiwara’s a implementation of a standard output voltage feedback signal to provide a gain does not teach or suggest a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator in a manner as recited by the claimed invention.” These arguments are not persuasive. 

10. 	Fujiwara does disclose generating a floor reference voltage as recited within the claimed invention of claims 1, 13 and 25. As recited within claim 1, and similarly with respect to claims 13 and 25, a power supply comprises, “a floor reference voltage generator operative to generate a floor reference voltage that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator”. As shown within the current and prior office actions, Clavette et al discloses all of the recited limitations except for a floor reference voltage generator operative to generate a floor reference voltage a setting of an adjustable resistor-capacitor path in the floor reference voltage generator. However, Fujiwara et al discloses a floor reference voltage generator (Fig. 1, circuit of pmos transistors PM1-PM2, nmos transistors NM1-NM3, variable resistor 13, capacitor Cc, Iout monitor 11, and bias voltage generation circuit 12) operative to generate a floor reference voltage (Fig. 1, output signal on node N1) a setting of an adjustable resistor-capacitor path (Fig. 1, circuit of variable resistor 13 and capacitor Cc) in the floor reference voltage generator (Fig. 1, circuit of pmos transistors PM1-PM2, nmos transistors NM1-NM3, variable resistor 13, capacitor Cc, Iout monitor 11, and bias voltage generation circuit 12). 
 	Applicant’s argument appears to be premised on the misinterpretation that Fujiwara et al discloses the claim limitation of “a floor reference voltage” as the output voltage from the node OUT. As argued by the Applicant, “Fujiwara has nothing to do with generating a floor reference voltage” since “The output voltage from the node OUT in Fujiwara is not a floor reference voltage, especially not one that varies as a function of the output voltage and a setting of an adjustable resistor-capacitor path in the floor reference voltage generator.” However, as shown within the current and prior office actions, Fujiwara et al discloses “a floor reference voltage” as the output signal on node N1 of Figure 1, not the output voltage from the node OUT. Using this interpretation, the claimed recitations of “a floor reference voltage generator” and “a floor reference voltage” are disclosed in an obvious manner by Fujiwara et al for the aforementioned teachings, suggestions, and/or motivations as disclosed within the office actions. Therefore, Fujiwara does disclose generating a floor reference voltage as recited within the claimed inventions of claims 1, 13 and 25.  

11. 	In response to applicant's arguments against the references individually, that is, that, “Clavette . . . has no relation to implementation of a typical feedback path to control an output voltage in Fujiwara”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838